                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                NORTHERN DIVISION

  DAVID ALDRICH,                            )
                                            )
        Plaintiff/Counterdefendant,         )
                                            )
  v.                                        )     Case No. 3:19-cv-00326
                                            )
  WVLT-TV, INC. d/b/a WVLT/WBXX/EVLT,       )
                                            )
        Defendant/Counterclaimant.          )
  ______________________________________________________________________________

              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
  ______________________________________________________________________________

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff David Aldrich and Defendant WVLT-

  TV, Inc. submit this Joint Stipulation of Dismissal with Prejudice. Each party agrees to bear his

  or its own costs and expenses.




                                                      s/P. Maxwell Smith
                                                      Mark E. Stamelos (TN 021021)
                                                      Louis P. Britt (TN 005613)
                                                      P. Maxwell Smith (TN 026602)
                                                      FORDHARRISON LLP
                                                      150 Third Ave South, Suite 2010
                                                      Nashville, Tennessee 37201
                                                      Telephone: (615) 574-6700
                                                      Facsimile: (615) 574-6701
                                                      mstamelos@fordharrison.com
                                                      lbritt@fordharrison.com
                                                      msmith@fordharrison.com

                                                      Counsel for WVLT-TV, Inc.




Case 3:19-cv-00326-TRM-HBG Document 14 Filed 09/27/19 Page 1 of 2 PageID #: 118
                                                  s/Mario L. Azevedo, II (w/ permission)
                                                  Mario L. Azevedo, II (TN 030845)
                                                  LANDRY & AZEVEDO
                                                  5301 Kingston Pike
                                                  Knoxville, Tennessee 37919
                                                  Telephone: (865) 851-7050
                                                  Facsimile: (865) 851-9524
                                                  mario@lalawknoxville.com

                                                  Counsel for David Aldrich



                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served via the Court’s CM/ECF
  System this 27th day of September, 2019, upon:

  Mario L. Azevedo II
  Landry & Azevedo
  5301 Kingston Pike
  Knoxville, TN 37919
  mario@lalawknoxville.com

  Counsel for David Aldrich


                                           s/P. Maxwell Smith




                                              2

Case 3:19-cv-00326-TRM-HBG Document 14 Filed 09/27/19 Page 2 of 2 PageID #: 119
